Citation Nr: 1703202	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  15-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for ankylosing spondylitis of the lumbar spine.

2.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2017, a pre-hearing conference was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2017, the Veteran, through his attorney, withdrew his appeal for entitlement to an initial disability rating in excess of 40 percent for his service-connected low back disorder.  

2.  Service connection is currently in effect for:  ankylosing spondylitis of the lumbar spine at a 40 percent rating; osteoarthritis and degenerative disc disease of the cervical spine at a 30 percent rating; osteoarthritis of the right shoulder at a 20 percent rating; and uticaria and a right shoulder scar both at noncompensable (0%) ratings.  

3.  The Veteran's combined service-connected disability rating is 70 percent. 

4.  The Veteran has two years of college level of education and a long work history as a truck driver; he last worked for in 2005.

5.  The probative evidence of record indicates the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.

CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial disability rating in excess of 40 percent for ankylosing spondylitis of the lumbar spine have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for TDIU are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Low Back Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

In January 2017 the Veteran's attorney submitted a written statement which stated that the Veteran stated was withdrawing his appeal with respect to the issue of entitlement to an initial disability rating in excess of 40 percent for ankylosing spondylitis of the lumbar spine.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these two issues.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it must be dismissed.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for:  ankylosing spondylitis of the lumbar spine at a 40 percent rating; osteoarthritis and degenerative disc disease of the cervical spine at a 30 percent rating; osteoarthritis of the right shoulder at a 20 percent rating; and uticaria and a right shoulder scar both at noncompensable (0%) ratings.  Accordingly, the Veteran meets the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

The record reveals that the Veteran has a long employment history as a truck driver and that he last worked in 2005.  The record also reflects that the Veteran's service-connected spine disabilities make it impossible for him to either sit or stand for long periods of time resulting in him being unable to secure or follow a substantially gainful occupation, particularly as a truck driver.  He has no other job skills and several severe service connected problems.  Accordingly, the Board finds that a TDIU is warranted.  

ORDER

The appeal for entitlement to an initial disability rating in excess of 40 percent for ankylosing spondylitis of the lumbar spine is dismissed.

TDIU is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


